Citation Nr: 0424963	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder impingement syndrome with 
resection of the distal clavicle.

2.  Entitlement to an initial compensable disability rating 
for a right wrist scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to May 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The rating decision relevantly 
granted service connection for right shoulder impingement 
syndrome with resection of the distal clavicle, assigned an 
initial evaluation of 10 percent and also granted service 
connection for a right wrist scar at a noncompensable rate.  

In April 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

Although the issues on appeal have previously been identified 
as claims for increased ratings, the veteran has expressed 
his dissatisfaction with the initial ratings assigned at the 
time of the grant of service connection for a right shoulder 
disability and right wrist scar.  Therefore, the Board has 
recharacterized the issues as entitlement to increased 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The issue of an initial increased evaluation for the right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran initially filed his 
claim seeking service connection for his right wrist scar, 
nor the revised criteria, which became effective August 30, 
2002, are more favorable to the veteran's claim.

2.  A right wrist scar is asymptomatic and causes no 
functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a right 
wrist scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the AOJ, in May 2002, provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  The content of this notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  A subsequent rating decision dated in 
October 2002 granted service connection for a right wrist 
scar.  The veteran appealed the initial evaluation assigned 
the service-connected disability.  

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in January 2003, and a supplemental statement of 
the case in May 2003 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the procedural history of this case, it is the conclusion 
of the Board that VA has no outstanding or unmet duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2002 VA 
letter and the statement of the case and supplemental 
statement of the case on file informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the May 2002 correspondence 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA, and also 
suggested that he submit any evidence in his possession.  It 
is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA examination and treatment records.  He 
has not alleged that there are any outstanding medical 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show he sought 
treatment of a right wrist laceration in December 2001.  At 
that time he denied any wrist pain and there was mild 
bleeding of the laceration.  The wound was explored, 
irrigated and sutured.  He was to return in five days to have 
the sutures removed.

An August 2002 VA general medical examination report notes 
the veteran's history of a prior right wrist laceration and 
notes that there was also some trauma to the joint.  He 
complained of right wrist pain when driving or with certain 
movements.  He also experienced a tingling sensation in his 
hand.  He used Motrin and ice for the pain with relief.  
Physical examination revealed the veteran's hand grasps to be 
symmetrical.  Microfilament testing was intact in both hands.  
Range of motion testing was equal in both hands.  The 
examiner noted that the right wrist scar was well healed and 
difficult to locate over the ulnocarpal joint.  The veteran 
was able to perform rapid alternating movements for 
coordination testing.  X-ray studies of the right wrist were 
normal.  The diagnoses included status post right wrist 
laceration with cosmetically acceptable scarring.

VA treatment records, dating from July 2001 to January 2003, 
show the veteran complained of right wrist pain on one 
occasion in October 2002.  The treatment records indicate 
that it was an acute episode.

During his April 2004 video conference hearing before the 
undersigned, the veteran testified that his service-connected 
right wrist scar sometimes got tender.  He testified that his 
right wrist sometimes got tight and he lost strength in his 
hand.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected right 
wrist scar are essentially unchanged.  The Board finds that 
its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2003).

The medical evidence demonstrates that, although the veteran 
does complain of intermittent tightness and pain in his 
wrist, which he associates with his service-connected right 
wrist scar, there is no objective evidence that the scar is 
poorly nourished, unstable, or has repeated ulceration, and 
no evidence of pain related to the scar.  The August 2002 VA 
examination report shows that the scar is well healed and 
that there is no limitation of function due to it, as 
demonstrated by range of motion and strength testing.  Hence, 
the Board finds that a compensable rating is not warranted 
for the right wrist scar under Diagnostic Codes 7803, 7804, 
or 7805, under either the new or old rating criteria.

In reaching this determination, the Board has considered the 
veteran's allegations of right wrist pain associated with his 
service-connected disability; however, while the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no objective medical evidence that he 
experiences right wrist pain as a result of his service-
connected right wrist scar.  

As the preponderance of the evidence is against the claim for 
an increased rating for a right wrist scar, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that, although the veteran has appealed an 
initial decision for his rating for right wrist scar, the 
current disability rating is effective to the day after his 
discharge from service.  The evidence of record does not 
indicate that the current disability level is significantly 
different from those during any other period during the 
veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

An initial compensable disability rating for a right wrist 
scar is denied.  


REMAND

During his April 2004 video conference hearing before the 
undersigned, the veteran testified that he had underwent 
physical therapy for his right shoulder at a VA facility.  
However, there are no physical therapy records in the claims 
file.  As these records are pertinent to the claim for an 
initial increased rating and are within the control of VA, 
they should be obtained and associated with the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The August 2002 VA examination report did not adequately 
comment on whether there was any objective evidence of 
instability, weakened movement, excess fatigability or 
incoordination associated with the veteran's right shoulder 
disability.  Further, the examiner did not comment on painful 
motion, or attempt to quantify any painful motion present, in 
terms of functional loss.  The Board is of the opinion that 
the veteran should be provided another VA orthopedic 
examination with adequate assessment of functional limitation 
as a result of pain or painful motion, to include functional 
loss during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his right shoulder disability.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

2.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded another VA orthopedic 
examination, to determine the nature and 
extent of his right shoulder disability.  
The examiner should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the right shoulder 
disability.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with this 
disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim of 
entitlement to an initial increased 
evaluation for right shoulder disability.  
If the issue remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  The RO must ensure that 
the veteran has been properly notified 
what evidence is necessary to 
substantiate his claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



